VAN DYKE, P. J.
This is an appeal from a judgment entered upon a plea of guilty to a charge of sodomy, a violation of section 286 of the Penal Code.
Upon appellant’s request for counsel this court appointed James E. Harris, Esquire, of Sacramento, to represent appellant.-Mr. Harris has advised the court that he finds no merit in the appeal and that appellant has asked that he “discontinue the case. ’ ’ Nevertheless, we have made an independent review of the record and find no ground for reversal.
The judgment is affirmed.
Schottky, J., and Warne, J. pro tem.,* concurred.

 Assigned by Chairman of Judicial Council.